OPINION — AG — ** COUNTY COMMISSIONERS — ROAD FUNDS — OUT OF COUNTY ** THE BOARD OF COUNTY COMMISSIONERS OF WASHINGTON COUNTY MAY EXPEND UNRESTRICTED ROAD FUNDS OF SAID COUNTY TO BUILD A ROAD ONE HALF OF WHICH IS IN THE CITY OF BARTLESVILLE AND ONE HALF OF WHICH IS IN WASHINGTON COUNTY IF, AND ONLY IF, SAID ROAD IS DESIGNATED AS A PART OF THE COUNTY HIGHWAY SYSTEM OF SAID COUNTY, OR IS A PART OF THE STATE HIGHWAY SYSTEM; THEN IT MUST BE BUILT IN CONFORMITY WITH THE RULES, REGULATIONS AND ORDERS OF THE STATE HIGHWAY COMMISSION. (DEPARTMENT OF TRANSPORTATION). OF COURSE, " RESTRICTED " ROAD FUNDS COULD ALSO BE USED IF SUCH USE WOULD NOT BE CONTRARY TO THE STATUTORY RESTRICTIONS IMPOSED UPON THE USE OF THE PARTICULAR FUNDS. (CONSTRUCTION, JURISDICTION, BOUNDARIES, MUNICIPALITY EXPENDITURES, STREETS, CONNECTING, LINK) CITE: 69 Ohio St. 44 [69-44], 69 Ohio St. 49 [69-49], 69 Ohio St. 54 [69-54] [69-54], 69 Ohio St. 84 [69-84], OPINION NO. MARCH 2, 1956 — RICE, OPINION NO. JUNE 5, 1936 — MOON (RICHARD M. HUFF)